UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                     -X
WILLIE KINNION,

                       Plaintiff,                            MEMORANDUM DECISION
                                                             AND ORDER
               -against-                                     17-CV-06455(AMD)

                                                                                FILED
COMMISSIONER OF SOCIAL SECURITY,                                             "N clerks office
                                                                         us DISTRICT COURT E.D.N.Y.


                       Defendant.                                        ★ FEBA.(()2019 -k

                                                     ^                   BROOKLYN OFFICE
ANN M. DONNELLY,United States District Judge:

       The pro se plaintiff seeks review ofthe Social Security Commissioner's decision after a

hearing before Administrative Law Judge("AU")Lori Romeo that he was not entitled to

disability insurance benefits under Title II of the Social Security Act (Tr. 9-20.) For the reasons

that follow, I deny the Commissioner's motion forjudgment on the pleadings and remand the

case for ftirther proceedings.

       The 52-year-old plaintiff applied for SSDI benefits on December 28, 2012, alleging

disability as of May 21, 2012. (Tr. 12,15.) After his claim was denied, the plaintiff filed a

written request for a hearing pursuant to 20 C.F.R. § 404.929. (Tr. 12.) His request was granted

and he testified before ALJ Romeo without a lawyer. (Id.-, Tr. 42-71.) Vocational expert Pat

Green submitted her opinion in the form ofanswers to written interrogatories on the number of

jobs in the national economy that the plaintiff could perform. (Tr. 393-99.) On August 25,2016,

ALJ Romeo denied the plaintiffs claim for benefits. (Tr. 13-20.) She concluded that the

plaintiff had severe impairments—blindness in one eye, headaches, and a history of substance

abuse—^but that he was not "under a disability within the meaning of the Social Security Act."


                                                 1
(Jd.) She also found that he had the residual functional capacity("RFC")to perform a full range

 of work "at all exertional levels," v^dth some limitations related to his eyesight. (Tr. 13-15.) The

 Appeals Council denied the plaintiffs request for review, and the ALJ's decision became the

 final decision. (Tr. 1-3.)

         The plaintiff alleged that he was entitled to receive disability insurance benefits for the

 following disabilities: low back pain; blindness in his left eye; surgeries from 2000 to his

 abdomen,left leg, and face; tendonitis; myalgia; muscle spasm; abscess; and arthritis. (ECF

 No. 1.) On July 16, 2018,the defendant moved for ajudgment on the pleadings. (ECF No. 12.)

 On August 28,2018,the plaintifffiled additional medical records,' but did not address the

 defendant's motion. (ECF No. 15.) I gave the plaintiff additional opportunities to respond to the

 defendant's submission and advised him that 1 would consider the motion fully briefed if he did

not file a response. The plaintiffdid not reply,so I deem the motion fully submitted.

                                             DISCUSSION


         A district court reviewing the Commissioner's final decision is limited to determining

"whether the SSA's conclusions were supported by substantial evidence in the record and were

 based on a correct legal standard." Talavera v. Astrue,697 F.3d 145,151 (2d Cir. 2012)

(quoting Lamay v. Comm'r ofSoc. Sec., 562 F.3d 503,507(2d Cir. 2009)). The Court must

 uphold the Commissioner's factual findings ifthere is substantial evidence in the record to

support them. 42 U.S.C. § 405(g). "Substantial evidence is 'more than a mere scintilla' and

'means such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.'" Greek v. Colvin,802 F.3d 370,375(2d Cir. 2015)(quoting Richardson v. Perales,

402 U.S. 389,401 (1971)). The court must defer to the Commissioner's factual findings when


'These additional medical records are dated after the ALJ's decision, and after the relevant period. (ECF
No. 15-1.) I do not consider them on this motion.

                                                    2
they are "supported by substantial evidence," but will not defer "[w]here an error oflaw has been

made that might have affected the disposition ofthe case." Pollard v. Halter, 2>11 F.3d 183,

188-89(2d Cir. 2004)(quoting Townley v. Heckler, 748 F.2d 109, 112(2d Cir. 1984))(internal

citations omitted). Thus,"[e]ven ifthe Commissioner's decision is supported by substantial

evidence, legal error alone can be enough to overturn the ALJ's decision." Ellington v. Astrue,

641 F. Supp. 2d 322,328(S.D.N.Y. 2009)(quoting                      v. Bowen,817 F.2d 983,985(2d

Cir. 1987)).

        In October 2000,the plaintiff was injured in a car accident, and spent a month in the

hospital. (Tr. 491.) He had multiple surgeries to repair injuries to his abdomen,including a

bowel resection, partieil colectomy,skin grafts, and the permanent placement of mesh to close his

abdomen. (Tr,491-92.) He also had surgery to attempt to repair the damage to his left eye, but

was left permanently blind in that eye. (Id) In the years following the accident and surgeries,

the plaintiff worked in constructiorL (Tr. 18,56-57.) The plaintiffstopped working in 2012,and

since that time, has reported abdominal pain and frequent cluster headaches, {e.g., Tr,422,458-

78.) One ofthe plaintiffs doctors. Dr. Karibandi, noted that the plaintiff had pain in his leg and

hand as a result of multiple gunshot wounds sometime before July 2012. (Tr. 422.)

        ALJ Romeo considered three impairments: 2.02(loss of vision), 11.00 (neurological),

and 12.09(substance addition disorders),^ and found them to be "severe." (Tr. 15.) However,

she found that the plaintiff's severe impairments or combination ofimpairments did not meet or




^ The record on the plaintiffs substance use history is not conclusive. The plaintiffdid not cite a history
of substance use in his claim to the SSA, nor is there significant medical history documenting abuse. Dr.
Karibandi's July 2012 treatment notes reflect that the plaintiff was "snorting heroin on and off which
relieves his pain somewhat,"(Tr. 422,431), which is consistent with the plaintiffs testimony that he
"sniffed heroin to relieve the pain." (Tr. 62-63.) However,the plaintiff denied that he had a habit. (Tr.
63:"I didn't have a habit. I talked to [the doctor] about it. It didn't even work for the pain, but he was
telling me to take Tylenol.").
medically equal one ofthe listed impairments in 20 CFR Part 404, Subpart P, Appendix 1. (Tr.

15.) ALJ Romeo also concluded that the plaintiff had the residual functional capacity("RFC")

to perform "a full range of work at all exertional levels," with certain limitations related only to

his eyesight. {Id.)

The Treating Physician Rule

        ALJ Romeo assigned little weight to the opinions ofthe plaintiffs treating physicians.

Dr. Sardar and Dr. Ravi, who concluded that the plaintiff had multiple physical limitations that

would affect his ability to sit or stand during the workday. (Tr. 16-17, 458-78.) In contrast, ALJ

Romeo gave great weight to consultative expert Dr. Tranese, who concluded that the plaintiff

had "no physical functional deficits," and Dr. Weinberg, who noted that while the plaintiff was

blind in his left eye, he had perfect vision in his ri^t eye. (Tr, 16-18.)

        It is well settled that the "treating physician" rule requires that"the opinion ofa

claimant's treating physician be accorded 'controlling wei^f ifit is well supported and not

inconsistent with other substantial evidence in the record." Corporan v. Comm 'r ofSoc. Sec.,

No. 12-CV-6704,2015 WL 321832, at *4(S.D.N.Y. Jan. 23,2015)(citing Shaw v. Chafer,221

F.3d 126,134(2d Cir. 2000)); see also Gavazzi v. Berryhill,687 F. App'x 98,100(2d

Cir. 2017).^ When the ALJ does not give a treating physician's opinion controlling weight, the

ALJ must"comprehensively set forth his [or her] reasons for the weight assigned to a treating

physician's opinion." Burgess v. Astrue,537 F.3d 117,129(2d Cir. 2008)(internal citations

omitted); 20 C.F.R. § 404.1527(d)(2). Key factors that the ALJ "must consider" include:

               (i)The frequency ofexamination and the length, nature and extent
               ofthe treatment relationship;(ii)the evidence in support ofthe
               treating physician's opinion;(iii) the consistency ofthe opinion


^ The treating physician rule applies because the plaintiff filed his claim before March 27,2017. 20
C.F.R. §404.1527.

                                                    4
               with the record as a whole;(iv) whether the opinion is from a
               specialist; and (v)other facts brought to the Social Security
               Administration's attention that tend to support or contradict the
               opinion.

Halloran v. Barnhart, 362 F.3d 28,32(2d. Cir. 2004). Failure to provide "good reasons" for the

weight assigned to a treating physician's opinion constitutes grounds for remand. Snell v. Apfel,

177 F.3d 128, 133(2d Cir. 1999);       also Halloran, 362 F.3d at 33("We do not hesitate to

remand when the Commissioner has not provided 'good reasons' for the weight given to a

treating physicians opinion."); Fontanez v. Colvin, No. 16-CV-01300,2017 WL 4334127, at *18

(E.D.N.Y. Sept. 28,2017).

       The ALJ decided to give "little weight" to Dr. Sardar because she did not have his

treatment notes, despite making multiple requests for them;the only record from Dr. Sardar was

the Disability Questionnaire he completed for the plaintififin May 2014. (Tr. 16-17,458.) The

AU said it was "unclear how many times[Dr. Sardar]treated the claimant"and that he "based

his opinion on his own written MRJ reports," rather than on a radiologist's report. (Tr. 16.)

While the AU did not have Dr. Sardar's records, the questionnaire includes treatment

information; it says that Dr. Sardar first examined the plaintiff on March 8, 2013,last examined

him on May 16,2014,and the frequency oftreatment was "monthly." (Tr. 458.) The fact that

Dr. Sardar interpreted the plaintiffs MRIs without a radiologist's report is not a "good reason" to

discount Dr. Sardar's medical opinion. See Fontanez,2017 WL 4334127, at *18(the ALJ's

"failure to provide 'good reasons' for not crediting a treating source's opinion is ground for

remand")(internal citations omitted); see also Rosa v. Callahan, 168 F.3d 72,79(2d Cir. 1999);

Saidv. Colvin, No. 14-CV-03514,2016 WL 8671843, at *12(E.D.N.Y. Sept. 30,2016). Given

the circumstances ofthis case, including the plaintiffs multiple ailments and the fact that he was

not represented by counsel, remand is appropriate so that the ALJ can make another attempt to
get the doctor's treatment notes and have a complete record on which to evaluate Dr. Sardar's

conclusions. See Shaw, 221 F,3d at 131 (The ALJ should "develop the record in light ofthe non-

adversarial nature ofthe benefits proceedings, regardless of whether the claimant is represented

by counsel."(internal citations omitted)); see also Said, 2016 WL 8671843, at *12("[I]f an ALJ

believes that a treating physician's opinion lacks support or is inconsistent, the ALJ may not

discredit that opinion without affirmatively seeking out clarifying information from the treating

physician.").

        ALJ Romeo also gave "little weight" to Dr. Ravi's opinion on the ground that the

plaintiff"provided misinformation" to Dr. Ravi about his drug use and the extent to which he

relied on his cane. (Tr. 17-18.) The ALJ found "no evidence oftreatment for a leg condition in

[the] record," and cited the plaintiffs hearing testimony that he had been using the cane for 15

years. (Tr. 18.) On the other hand. Dr. Sardar's Questionnaire reflects multiple diagnoses

related to the plaintiffs leg—osteoarthrosis in his knee,chronic pain syndrome, muscle spasms,

and sacroiliac pain—^as well as opinions about the plaintiffs limited ability to sit, stand and walk

during workdays. (Tr. 458,460-61.) Dr. Sardar noted that the plaintiffs "constant" pain would

interfere with his attention and concentration while at work. (Tr. 462.) Dr. Ravi concluded, after

examining the plaintiff, that the plaintiff could "squat 5% of maximum," and that a cane was

"medically necessary" for the plaintiffto stand, 2ind "for pain, weightbearing, and balance."

(Tr. 468.) Under these circumstances, remand is necessary so that the ALJ can reevaluate the

record. See Halloran, 362 F.3d at 33; Fontanez,2017 WL 4334127, at *18.

The RFC Determination


       The ALJ determined that the plaintiff could perform a "full range of work at all

exertional levels." (Tr. 19-20.) Given the record noted above,the ALJ should consider the
extent to which the combination ofthe plaintiffs impairments affects his RPC. (Tr. 15), In

assessing a claimant's RPC,the ALJ must evaluate the "combined impact on a claimant's ability

to work,regardless of whether every impairment is severe." Dixon v. Shalala, 54 F.3d 1019,

1031 (2d Cir. 1995); accord Johnston v, Astrue, No.07-CV-5089,2008 WL 4224059,at *9

(E.D.N.Y. Sept. 8,2008)("the ALJ is required to consider all ofplaintiffs impairments

regardless oftheir severity"(citing 20 C.F.R. § 404.1545(a)(2))). It is not clear whether ALJ

Romeo considered the extent to which the plaintiffs chronic pain from his abdominal surgeries,

back pain or leg pain met or medically equaled a listing. Remand is necessary so that the ALJ

can consider these conditions and *the combined effect of all... impairments without regard to

whether any such impairment,if considered separately, would be ofsufficient severity...."

Duncan v. Astrue,No.09-CV-4462,2011 WL 1748549,at *22(E-D.N.Y. May 6,2011)

(quoting Bur^ v. Astrue,348 F. App'x 646,647-48(2d Cir. 2009)); Hernandez v. Astrue,814

F, Supp.2d 168,185(E.D.N,Y.2011)("The AU's failure to consider the effects ofplaintiffs

combined impairments in every step ofthe five-step sequential process... requires remand.").

        Finally, the ALJ should reevaluate the opinion ofthe vocational expert, Pat Green. In her

first hypothetical,the ALJ asked Ms. Green to assume an individual that has the RFC to perform

"a full range of work at all exertional levels" and is blind in one eye; Ms. Green said the

individual could work as a hand packager, assembler ofsmall products, or a garment sorter. (Tr.

395-96.) In a second hypothetical, the ALJ asked Ms. Green to assume an individual who has

the RFC to perform "light work," walks with a cane, does not have full use of his right hand, and

is blind in one eye; Ms. Green opined that there were no jobs in the national economy for that

individual. (Tr. 397-98.) ALJ Romeo included only the response to her first interrogatory in her
written decision. (Tr. 19-20.) After considering the effect of all of the plaintiffs impairments on

his RFC,the ALJ should reconsider the vocational expert's opinion.

                                        CONCLUSION


       The defendant's motion for judgment on the pleadings is denied, and the case is

remanded for further proceedings consistent with this opinion.

SO ORDERED.

                                                      s/Ann M. Donnelly
                                                     Ann*^. Donnelly
                                                     United States District Judge

Dated: Brooklyn, New York
       February 27,2019
